      Case 3:19-cv-00196-CWR-FKB Document 40 Filed 05/24/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY AS
RECEIVER FOR ARTHUR LAMAR ADAMS
AND MADISON TIMBER PROPERTIES LLC                                                     PLAINTIFF

VS.                                                  CIVIL ACTION NO. 3:19-00196-CWR-FKB

BANKPLUS ET AL.                                                                   DEFENDANTS


                       JASON COWGILL’S MOTION TO DISMISS

       COMES NOW Jason Cowgill, one of the Defendants herein, by and through undersigned

counsel, and moves the Court to dismiss the Complaint filed herein against him pursuant to Federal

Rule of Civil Procedure 12(b)(6), as follows:

       1.      The Complaint [#1] fails to allege that Cowgill had any knowledge that Madison

Timber was a Ponzi scheme or that he agreed to assist in furtherance of any fraud. Further, the

Receiver fails to identify any underlying tort for civil conspiracy.

       2.      The Court cannot find for a claim of civil aiding and abetting against Cowgill

because no such cause of action exists in Mississippi. Notwithstanding, the Complaint fails to

demonstrate Cowgill had any knowledge of tortious conduct.

       3.      The Complaint fails to identify any duty Cowgill owed to Lamar Adams or Madison

Timber in support of the Receiver’s claims for recklessness, gross negligence, or negligence.

       4.      The Complaint fails to adequately allege a claim for fraudulent transfer because the

Receiver is not a creditor of Lamar Adams or Madison Timber, and the Complaint fails to allege

payments made to Cowgill by Kelly Management for tasks he completed were an attempt by

Adams or Madison Timber to hide assets from creditors.
      Case 3:19-cv-00196-CWR-FKB Document 40 Filed 05/24/19 Page 2 of 2




       5.      The doctrine of in pari delicto bars the Receiver’s claims against Cowgill because

the Receiver stands in the shoes of Lamar Adams and Madison Timber, and cannot recover

damages resulting from either Adams’ or Madison Timber’s wrongdoing. Further, the Receiver

cannot claim an innocent successor exception to the doctrine because Mississippi has never

recognized the exception and would not do so in these circumstances.

       6.      Cowgill relies on the Complaint [#1] and his Memorandum Brief filed in

conjunction with this Motion to Dismiss.

       WHEREFORE, PREMISES CONSIDERED, Cowgill respectfully requests that this Court

grant his Motion to Dismiss and for such additional relief as the Court deems just and proper.

                                               Respectfully submitted,

                                               JASON COWGILL, ONE OF THE
                                               DEFENDANTS HEREIN


                                               BY:    s/ Wilton V. Byars, III
                                                      OF COUNSEL


WILTON V. BYARS, III - BAR # 9335
wbyars@danielcoker.com
J. MILES FORKS - BAR # 105080
mforks@danielcoker.com
DANIEL COKER HORTON & BELL, P.A.
265 NORTH LAMAR BOULEVARD, SUITE R
POST OFFICE BOX 1396
OXFORD, MISSISSIPPI 38655-1396
TELEPHONE: (662) 232-8979
FACSIMILE: (662) 232-8940




                                                2
